Exhibit (10)(i)

 

COMPENSATION OF DIRECTORS

 

May 20, 2004

 

WHEREAS, Article IV, Section 10 of the corporation’s By-Laws states: “The board
of directors shall have the authority to fix the compensation of directors.”;

 

NOW, THEREFORE, BE IT RESOLVED, that effective July 1, 2004, the compensation of
the outside directors of this corporation shall be:

 

  1. An annual retainer fee in the sum of $35,000, irrespective of attendance at
meetings of the board of directors; and

 

In addition, an annual retainer fee for the vice chair in the sum of $15,000,
irrespective of attendance at meetings of the board of directors; and

 

  2. An annual retainer fee in the sum of $10,000 for the chair of the audit
committee, irrespective of attendance at committee meetings; and

 

In addition, an annual retainer fee in the sum of $5,000 for the chairs of the
board’s other standing committees, irrespective of attendance at committee
meetings;

 

  3. An additional fee in the sum of $1,500 for each meeting of the board of
directors attended;

 

  4. An additional fee for committee members in the sum of $1,500 for each
meeting of a committee of the board of directors attended; and

 

  5. Reimbursement for all expenses incidental to attendance at a meeting of the
board of directors or a meeting of a committee of the board of directors, and
for any other expense incurred on behalf of the corporation.